DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 102184944).

    PNG
    media_image1.png
    264
    449
    media_image1.png
    Greyscale

(Claim 1) Guo et al. teach a transistor comprising:
a semiconductor drain region (103) delimited by a first trench ( trench of 112);
a first electrically conductive element (112) located in the first trench; and
a first node (132) electrically coupled to the first electrically conductive element (112),
the first node (112) configured to be coupled to a first potential closer to a drain (D, 103) potential of the transistor than to a source (S, 106) potential of the transistor.
(Claim 2) Guo et al. teach the transistor, further comprising a gate (110) located in a second trench collinear with the first trench.
(Claim 3) Guo et al. teach the transistor, further comprising, between the gate (110) and the first electrically conductive element (112), an insulating region (120) having a first thickness greater than a second thickness (120 left of 110) of a gate insulator of the transistor.
(Claim 5) Guo et al. teach wherein the first trench (112) extends into a substrate from a surface of the substrate, and wherein a drain (103) contacting area of the transistor and a channel-forming (under gate G) area of the transistor are located on a side of the surface of the substrate.
(Claim 6) Guo et al. teach wherein the channel-forming area is electrically coupled to a second node (130) configured to be coupled to the source (S) potential of the transistor.
(Claim 7) Guo et al. teach the transistor, further comprising:
a gate (110) located in a second trench (trench of 110) collinear with the first trench; and
a semiconductor source region (106) delimited by the second trench, and in contact with the channel-forming area (under the gate) on a side of the channel-forming area opposite to the semiconductor drain region (103).
(Claim 15) Guo et al. teach an electronic device comprising:
one or more transistors, each of the one or more transistors comprising:
a semiconductor drain region (103) delimited by a first trench (trench of 112);
a first electrically conductive element (112) located in the first trench; and
a first node (132) electrically coupled to the first electrically conductive element (112),
the first node (132) configured to be coupled (connected to the drain) to a first potential closer to a drain (D) potential of the transistor than to a source (S) potential of the transistor.
(Claim 16) Guo et al. teach wherein the electronic device is monolithic and further comprises: complementary metal-oxide-semiconductor (CMOS)-type transistors, and/or a vertical transistor comprising trenches of a same depth as the first trench (paragraph 17).

Allowable Subject Matter
Claims 4 and 8 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 20 are allowable, because prior art does not teach:
(Claim 17)  forming a buried well in a semiconductor substrate;
etching first and second trenches in the substrate to a depth shallower than the buried well, the first and second trenches collinear with and spaced apart from each other;
filling the first and second trenches with an electrically conductive material, thereby forming first and second electrically conductive elements, respectively;
doping a first section of substrate adjacent to the first trench to form a semiconductor drain region, and a second section of substrate, on a side of the second trench opposite to the first section of the substrate, to form a semiconductor source region;
forming a first drift region in the semiconductor drain region; and
electrically coupling the first drift region to the first electrically conductive element.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 13, 2022